Title: Report on Foreign Loans, [13 February 1793]
From: Hamilton, Alexander
To: Speaker of the House of Representatives



Treasury Department, February, 13th. 1793. [Communicated on February 13, 1793]
[To the Speaker of the House of Representatives]
Sir,
In obedience to an Order of the President of the United States, founded upon the requests contained in two resolutions of the House of Representatives, of the 23d of January last, I have the honor to lay before the House—
I. The several papers, numbered I, II, III, IV, being copies of the authorities, under which, loans have been negociated, pursuant to the Acts of the 4th. and 12th. of August 1790.
II. Sundry letters, as per list at foot, from the Secretary of the Treasury to William Short, esquire, and to Wilhem and J: Willinks, N: and J: Van Staphorst and Hubbard, being copies of the authorities respecting the application of the monies borrowed.
III. Statement A, shewing the names of the persons, by whom, and to whom, the respective payments of the French debt have been made in Europe, specifying the dates of the respective payments, and the sums. With regard to the precise dates of the respective draughts, which may have been drawn, or Orders which may have been given by Mr. Short to our Bankers, for making these payments, they cannot be furnished, not being known at the Treasury. It is, however, to be inferred from the correspondence and circumstances, that they preceded, but a short time, the respective payments, to which they related.
Statement B, shewing by whom the payments have been made, on account of the Dutch loans, the dates and the sums. As to the persons, to whom the payments were made, no specification is practicable, these being the numerous subscribers to the several loans, their agents or assignees. It has never been considered, either, under the former or present government, as interesting to the Treasury, to know who those individuals were. Indeed, by the transfers always going on, they are continually changing. This demand for a communication of their names would have been unprecedented, and the disclosure, from time to time, would been attended with a great deal of useless, but expensive trouble.
The Statement desired, in reference to the Spanish debt, cannot be furnished. In a note upon Statement, No. I, of my late report concerning foreign loans, it is mentioned, “that advice had been received, that the payment of this debt was going on, though it had not been completed.” This appears by letters from Mr. Short, now before the Senate, dated August 30th. and October 9th. and 22d. No advice of the completion of the payment has since been received. All, that is known, is, that our Bankers were procuring Bills under orders from Mr. Short, for the purpose of remitting to Spain the sum necessary to discharge her debt.
There will be seen a difference in the Statement now presented and No. I, of my late report concerning foreign loans, as to the date of the last payment to France. In one, the 9th. of August is mentioned; in the other, the 6th. of September. The fact is, that it had its inception, some time in August, but was not perfected till the sixth of September. Mr. Morris, who had been charged by Mr. Short, with endeavoring to adjust with the French Treasury, the rule, by which, the payments that had been and might be made, should be liquidated into livres, having regard to certain equitable considerations, made an arrangement with it provisionally, for the payment of 1,641,250
   
   1,625,000 Banco.

 florins, and wrote to Mr. Short, requesting that he would direct the payment to be completed. There appear to have been two letters from Mr. Morris, on the subject, one dated the 6th, the other, the 9th of August. But Mr. Short, for reasons, which he explains in his correspondence now before the Senate, did not consummate the payment, till the sixth of September. One Statement has reference to the beginning, the other, to the conclusion of the affair.
I am instructed by the President to observe, that there are some circumstances in the communications now made, which would render a public perusal of them not without inconvenience. With perfect respect, I have the honor, to be, Sir,
Your most obedient and most humble Servant

Alexander HamiltonSecretary of the Treasury.
The Honorable The Speaker,of the House of Representatives.

